PER CURIAM:
*154This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant, the Marion County Commission, is responsible for the incarceration of prisoners who have committed crimes in Marion County, but have been sentenced to facilities owned and maintained by the respondent, Division of Corrections. Claimant brought this action to recover the costs for housing prisoners who have been sentenced to a state penal institution, but due to circumstances beyond the control of the county, these prisoners have had to remain in the custody of the county for periods of time beyond the date of the commitment order.
The Court previously determined in County Comm’n. of Mineral County v. Div. of Corrections {hereinafter Mineral County}, an unpublished opinion of the West Virginia Court of Claims issued November 21, 1990, that the respondent is liable to the claimant for the cost of housing these inmates.
Pursuant to the holding in Mineral County, the respondent reviewed this claim to determine the number of inmate days for which respondent may be liable. Respondent then filed an answer admitting the validity of the claim and the amount of $155,050.00. The claimant has agreed to accept the amount of $155,050.00 as full payment for this claim.
In view of the foregoing, the Court makes an award to the claimant in the amount of $155,050.00.
Award of $155,050.00.
Judge Webb did not participate in the hearing or decision of this claim.